In an action to recover damages for breach of contract, defendant appeals from an order of the Supreme *592Court, Westchester County, entered December 8, 1975, which denied its motion to dismiss the complaint for failure to state a cause of action. Order affirmed; with $50 costs and disbursements. Regardless of whether plaintiff will be able to prove the alleged contract at the trial, on a motion such as this the truth of the allegations in the complaint is assumed. A cause of action is stated and the motion was properly denied. Latham, Acting P. J., Hargett, Suozzi and Mollen, JJ., concur.